This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-1443

                 Craig L. Anderson, Successor Personal Representative
                               and Sole Beneficiary of the
                     Leslie R. Anderson and Donna Mae Anderson
                         Revocable Living Trust, on behalf of:
                           The Estate of Leslie R. Anderson,
                                       Appellant,

                                           vs.

                                  Hans Carlson, et al.,
                                    Respondents,

                                   Joel Krekelberg,
                                     Respondent,

                                     Scott Vance,
                                     Respondent.

                               Filed February 29, 2016
                                   Appeal dismissed
                                    Larkin, Judge

                             Jackson County District Court
                                 File No. 32-CV-15-38


Craig L. Anderson, Lakefield, Minnesota (pro se appellant)

William S. Partridge, Joseph A. Gangi, Farrish Johnson Law Office, Mankato, Minnesota
(for respondents)

Jeffrey L. Flynn, Flynn & Riordan PLLC, Worthington, Minnesota (for respondent
Krekelberg)

Scott Vance, Fairmont, Minnesota (pro se respondent)
         Considered and decided by Rodenberg, Presiding Judge; Larkin, Judge; and Hooten,

Judge.

                           UNPUBLISHED OPINION

LARKIN, Judge

         Appellant challenges the district court’s determination that he is a frivolous litigant

under Minn. R. Gen. Pract. 9.06 and its imposition of preconditions under Minn. R. Gen.

Pract. 9.01. Because appellant, a nonlawyer, cannot conduct court proceedings on behalf

of an estate in his capacity as a personal representative and because appellant does not

claim to appear in his individual capacity, we dismiss the appeal.

                                            FACTS

         This case is one of at least five lawsuits initiated by appellant Craig Anderson

involving his father’s estate and a property that his parents Leslie and Donna Anderson

previously owned and occupied in Jackson, Minnesota (Jackson property). The Andersons

owned the Jackson property until December 2003, when they transferred it to a revocable

living trust by quitclaim deed. In December 2004, appellant was named successor trustee

to the trust upon medical certifications that the Andersons could not continue as trustees.

In March 2005, appellant, acting as trustee, transferred the Jackson property to himself by

trustee’s deed. Following an emergency guardianship hearing in July 2005, interested

parties agreed that the Andersons would remain under emergency guardianship for 90 days

and would move to an assisted living facility.

         In October 2005, Cynthia Burrell was appointed guardian and conservator for the

Andersons. In January 2006, Burrell filed a complaint against appellant in district court


                                                2
requesting rescission of the March 2005 deed of the Jackson property and restitution of

title of the property to the Andersons. In a subsequent settlement, the parties agreed that

appellant would receive $35,000, vacate the Jackson property, and execute and deliver a

quitclaim deed for the property to Burrell. Burrell petitioned the district court for an order

authorizing a mortgage and sale of the Jackson property to pay appellant and provide for

the support and maintenance of the Andersons. Respondents Joel Krekelberg and Vance

Scott1 appraised the property at $100,000 and $99,000, respectively. The appraisals were

approximately $22,000 below the Jackson property’s assessed tax value and $80,000 below

an agreed upon listing price. The district court authorized the sale of the Jackson property,

and it later sold for $100,000.

       In October 2009, appellant, in both his individual capacity and as trustee, sued Bruce

Anderson, Cynthia Burrell, Dan Pike, Levi Hillmer, Angie Hillmer, Terri Whitman, Robert

O’Connor, and Raymond Reese in district court, alleging that they conspired to “engage in

a systematic abuse of process, tortious coercion, conversion, and bad faith to defraud

[appellant] of his rightful and lawful ownership of and/or interest in [the Jackson

property].”




1
 The case caption in the district court identifies this respondent as “Scott Vance” and that
name is used in the caption on appeal. However, the parties’ briefs identify this respondent
as “Vance Scott.” The caption on appeal must match the caption used in the district court’s
decision, see Minn. R. Civ. App. P. 143.01, but we use “Vance Scott” in the body of this
opinion.

                                              3
       In July 2010, appellant filed a motion seeking reconsideration of orders in a separate

bankruptcy case involving the purchasers of the Jackson property. The bankruptcy court

denied his motion.

       In September 2010, appellant, in both his individual capacity and as the beneficiary

of the trust, sued Larry Lucht, Bruce Anderson, Darlene Anderson, and Cynthia Burrell in

district court, alleging that they had failed to comply with the settlement agreement in

Burrell’s action, had wasted his parents’ assets, and had acted to defraud him of his rights

regarding certain credit card debt and the “homestead.”           The district court denied

appellant’s request for in forma pauperis status, finding the action to be frivolous.

       In December 2010, the district court granted summary judgment to Bruce Anderson

in appellant’s 2009 lawsuit, ruling that appellant could not bring the suit in a representative

capacity, that he failed to plead fraud with particularity, and that he had no legally

recognizable interest in the Jackson property. The claims against the remaining defendants

were dismissed later. In February 2011, the district court dismissed appellant’s 2010

lawsuit without prejudice after appellant failed to pay the filing fee.

       In September 2011, appellant sued Jackson County, Margaret Salzwedal, Terry

Whitman, Bruce Anderson, Darlene Anderson, Robert O’Connor, John Morrison, Cynthia

Burrell, among others, in federal court, alleging that they had tortiously interfered with his

fiduciary duties, falsely arrested him, maliciously prosecuted him, tortiously interfered

with his expected economic advantage regarding the Jackson property, maliciously abused

process, and that they had done so in violation of federal RICO law. The federal district




                                              4
court dismissed all of appellant’s claims on res judicata, statute-of-limitations, and other

grounds. The Eighth Circuit affirmed the dismissal.

       In September 2014, appellant sued Bruce Anderson, Darlene Anderson, Cynthia

Burrell, and Larry Lucht in district court, alleging a conspiracy to defraud, tortious

interference with an expected inheritance regarding the Jackson property, negligence,

malpractice, coercion, and conversion. The district court dismissed appellant’s suit with

prejudice, finding that appellant had made the same claim based upon the same factual

allegations at least three times without success, that there was no reasonable possibility that

he would prevail, and that his intent was to harass the defendants. The district court ordered

that appellant must satisfy certain preconditions before filing any new complaints, motions,

petitions, or requests against Bruce Anderson, Darlene Anderson, and Cynthia Burrell,

including the posting of $50,000 in security.

       In March 2015, appellant filed the lawsuit that is the subject of this appeal against

respondents Hans Carlson, Costello Carlson & Butzon LLP, Joel Krekelberg, and Vance

Scott, alleging fraudulent and negligent misrepresentation, breach of fiduciary duty,

conversion, and tortious interference with prospective contractual relations regarding the

Jackson property. According to the complaint, appellant brought suit as the “personal

representative of decedent and testator, Dr. Leslie R. Anderson, on behalf of plaintiff,

Estate of Leslie R. Anderson.”

       Carlson, Costello Carlson & Butzon LLP, and Krekelberg each moved the district

court to deem appellant a frivolous litigant, dismiss the underlying action with prejudice,

and impose preconditions that would apply if appellant attempted to initiate any legal


                                                5
action against any person or entity related to the guardianship and/or conservatorship of

Leslie R. Anderson, the disposition of the Jackson property, and the Leslie R. Anderson &

Donna Mae Anderson Revocable Living Trust, whether in his individual or representative

capacity.

       In July 2015, the district court held a hearing and determined that appellant is a

frivolous litigant. The district court imposed preconditions upon appellant serving or filing

“any complaints, petitions, motions, requests, or similar documents in any legal action”

against or involving any person or entity related to the guardianship and/or conservatorship

of the estates of Leslie and Donna Anderson, the disposition of the Jackson property, and

the Anderson Revocable Living Trust. The preconditions include permission from the

court, representation by counsel, and $20,000 in security. The district court also required

appellant to furnish $20,000 in security to continue the underlying lawsuit. The district

court noted that the preconditions would “apply whether [appellant], or [another] person

on his behalf, is serving or filing these documents in an individual capacity, a representative

capacity, or in any other form.”

       In August 2015, appellant attempted to file an Affidavit for Proceeding in Forma

Pauperis and a Rule 52 Motion to Amend Findings. The district court returned the

documents to appellant because he had not satisfied the July 2015 preconditions. This

appeal followed.

                                      DECISION

       Before we address the merits of appellant’s appeal, we consider appellant’s status

as a pro se litigant and whether this appeal is properly before this court. “Although a person


                                              6
who is not a licensed attorney may represent [himself] in court, [he] may not represent

others.”   In re Conservatorship of Riebel, 625 N.W.2d 480, 481 (Minn. 2001). A

nonlawyer personal representative of an estate may only conduct court proceedings pro se

when the personal representative’s actions as personal representative are at issue. See In

re Otterness, 181 Minn. 254, 258, 232 N.W. 318, 319-20 (1930) (stating that conducting

proceedings in probate court “constitutes practice of law” and that as such, “[a]n executor,

administrator, or guardian . . . has no right to conduct probate proceedings except in matters

where his personal rights as representative are concerned, as for instance where his account

as representative is in question, or misconduct is charged against him as representative”).

A nonlawyer personal representative may make decisions regarding litigation on behalf of

an estate, but the nonlawyer personal representative may not represent the estate in court,

because such action would constitute the unlicensed practice of law. See id. at 258, 232

N.W. at 319 (holding that conducting proceedings in the probate courts constitutes the

practice of law); cf. Riebel, 625 N.W.2d at 482 (“[T]he attorney-in-fact may make decisions

concerning litigation for the principal, but a nonlawyer attorney-in-fact is not authorized to

act as an attorney to implement those decisions.”).

       The district court’s order imposing preconditions under Minn. R. Gen. Pract. 9.01

applies to appellant “in an individual capacity, a representative capacity, or in any other

form.” Appellant, acting pro se, may challenge the order as it applies to him in his

individual capacity. See Otterness, 181 Minn. at 258, 232 N.W. at 320. However,

appellant may not challenge—pro se—the order as it applies to him in his representative

capacity. See id.


                                              7
       According to appellant’s underlying complaint, he brought the lawsuit as the

“personal representative of decedent and testator, Dr. Leslie R. Anderson, on behalf of

plaintiff, Estate of Leslie R. Anderson, pursuant to Minn. Stat. 524.3-703(c),” which is a

provision of the Uniform Probate Code giving personal representatives standing to sue and

be sued on behalf of a decedent. See Minn. Stat. § 524.3-703(c) (2014). In his briefing to

this court, appellant expressly denies that he has appeared or is appearing in his individual

capacity, arguing that “[t]his claim and this appeal are in the representative capacity of the

decedent’s intended personal representative.” Given appellant’s position on appeal, any

challenge to the district court’s order as it applies to appellant’s individual capacity is

waived. Moore v. Hoff, 821 N.W.2d 591, 595 n.2 (Minn. App. 2012) (“[I]ssues not briefed

on appeal are waived.”). And because appellant, a nonlawyer, may not litigate this matter

on behalf of the estate of Leslie R. Anderson, we dismiss the appeal. See Riebel, 625

N.W.2d at 483 (dismissing petition for further review because nonlawyer attorney-in-fact

was not authorized to litigate matter on behalf of principal).

       Appeal dismissed.




                                              8